179 S.W.3d 409 (2005)
Gregory G. FENLON, Appellant,
v.
ABN AMRO MORTGAGE CO., INC., Respondent.
No. ED 85184.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2005.
Gregory G. Fenlon, Clayton, MO, for appellant.
Thomas J. Fritzlen Jr., Kansas City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Gregory Fenlon appeals from the judgment of the trial court awarding ABN AMRO Mortgage Group ("ABN AMRO") $12,296.00 in attorney's fees, interest on a *410 portion of those attorney's fees, and court costs.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).